Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 1 of 13




               Exhibit 20
       Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 2 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Rio Tinto plc,

Plaintiff,
                                                      Civil Action No. 14-cv-3042 (RMB)
v.

Vale S.A., Benjamin Steinmetz, BSG
Resources Limited, VBG-Vale BSGR Limited PLAINTIFF’S SECOND SET OF
aka BSG Resources (Guinea) Ltd. aka BSG    DOCUMENT REQUESTS TO VALE S.A.
Resources Guinée Ltd, BSG Resources Guinée
SARL aka BSG Resources (Guinea) SARL aka
VBG-Vale BSGR, Frederic Cilins, Mamadie
Touré, and Mahmoud Thiam,

Defendants.



        Pursuant to Federal Rule of Civil Procedure 34(b), Plaintiff Rio Tinto plc demands that

Defendant Vale S.A. produce the following articles, documents, or things for inspection and

copying on or before February 28, 2015 at the offices of Quinn Emanuel Urquhart & Sullivan,

LLP, 777 6th Street NW, 11th Floor, Washington, D.C. 20001, United States. The documents

requested for discovery and inspection are to be produced according to the definitions and

instructions herein.

                                              DEFINITIONS

        As used herein, the following terms shall have the meanings indicated below:

        1.       “Any,” “any,” and “each” shall be construed as encompassing any and all.

        2.       “BSGR” includes BSG Resources Limited, BSG Resources (Guinea) Ltd. aka

BSG Resources Guinée Ltd, BSGR Guinea Ltd., BSG Resources Guinée SARL aka BSG

Resources (Guinea) SARL, and any officer, director, employee, partner, corporate parent,

subsidiary, agent, representative, consultant, affiliate or advisor of any of the foregoing.


                                                  1
        Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 3 of 13



        3.        “Communication” means the transmittal of information (in the form of facts,

ideas, inquiries or otherwise).

        4.        “Concerning” means relating to, referring to, describing, evincing, or constituting.

        5.        “Concession” refers to the mining concession awarded to Rio Tinto in Decree No.

2006/041/PRG/SGG on March 30, 2006 by the Government of Guinea, and includes what is

known as Blocks 1, 2, 3 and/or 4.

        6.        “CTRTCM” refers to Comité Technique de Revue des Titres et Conventions

Miniers, the Technical Committee of the Government of Guinea in charge of reviewing mining

titles and contracts in Guinea.

        7.        “Defendant” includes Vale S.A., Benjamin Steinmetz, BSG Resources Limited,

VBG-Vale BSGR Limited aka BSG Resources (Guinea) Ltd. aka BSG Resources Guinée Ltd,

BSG Resources Guinée SARL aka BSG Resources (Guinea) SARL aka VBG-Vale BSGR,

Frederic Cilins, Mamadie Touré, and Mahmoud Thiam, and unnamed co-conspirators Michael

Noy and Avraham Lev Ran.

        8.        “Document(s)” is defined to be synonymous in meaning and equal in scope to the

usage        of   the    term     “documents     or       electronically   stored   information”    in

Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document within the

meaning of this term.

        9.        “Including” means “including but not limited to” and “including without

limitation.”

        10.       “Lawsuit” means the litigation referred to in the above caption, Civil Action No.

14-cv-3042 (RMB) in the United States District Court for the Southern District of New York.




                                                      2
       Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 4 of 13



        11.       “Onyx Financial Advisors” refers to Onyx Financial Advisors UK Limited and its

officers, directors, employees, partners, corporate parent, subsidiaries, agent, representative,

consultant, or affiliates.

        12.       “Person” means any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

        13.       “Relating to” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally, or logically connected to, in whole or in part, the stated

subject matter.

        14.       “Rio Tinto” includes Plaintiff Rio Tinto plc and Simfer S.A., as well as any

officer, director, employee, partner, corporate parent, subsidiary, or subsidiary, or affiliate of any

of the foregoing.

        15.       “Rio Tinto Data Room” refers to the controlled-access computer database

established in November 2008 to facilitate Vale’s due diligence process in connection with a

potential joint venture, partnership, investment agreement, or other arrangement with Rio Tinto

regarding Simandou or a potential acquisition of some or all of Rio Tinto’s Concession. “Data

Room Materials” includes every Document that could be accessed in the Rio Tinto Data Room.

        16.       “Simandou” refers to the Simandou Range in the Nzérékoré Region of

southeastern Guinea, and includes the Concession.

        17.       “Steinmetz” refers to Defendant Benjamin “Beny” Steinmetz and any employee,

agent, representative, or consultant of Defendant Benjamin “Beny” Steinmetz.



                                                  3
       Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 5 of 13



       18.     “Vale” includes Defendant Vale S.A. and its officers, directors, employees,

partners, corporate parent, subsidiaries, agents, representatives, consultants, or affiliates.

       19.     “Vale-BSGR Transaction” refers to the transaction announced on April 30, 2010

whereby Vale acquired a stake to develop Blocks 1 and 2 of Simandou.

       20.     “VBG” refers to Defendants Vale BSGR Limited aka BSG Resources (Guinea)

Ltd. aka BSG Resources Guinée Ltd, BSG Resources Guinée SARL aka BSG Resources

(Guinea) SARL aka VBG-Vale BSGR Guinea, and BSGR Guinea Ltd. BVI, and any officer,

director, employee, partner, corporate parent, subsidiary, agent, representative, consultant or

affiliate of any of the foregoing.

       21.     “You” and “Your” includes Vale S.A. and its officers, directors, employees,

partners, corporate parent, subsidiaries, agents, representatives, consultants or affiliates.

       22.     “Zogota Project” refers to the four exploration permits awarded to BSGR

covering a total surface area of 2,047 square kilometers in the Beyla, Macenta, N’Zérékoré and

Yomou prefectures, registered on the Guinean Register of Mining Titles under No.

A2006/023/DIGM/CPDM under Ministerial Order No. A2006/706/MMG/SGG of February 6,

2006, and the base agreement dated December 16, 2009 granted on the “Zogota” zone, covering

a total surface area of 1,024 square kilometers in the Beyla, Macenta, N’Zérékoré and Yomou

prefectures,   registered on the Guinean Register of Mining Titles under No. A

2010/171/DIGM/CPDM           under     the    March     19,    2010     Presidential    Decree   No.

D2010/024/PRG/CNDD/SGG.




                                                   4
       Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 6 of 13



                                         INSTRUCTIONS

       1.        Unless otherwise indicated, the documents requested in this Notice include all

documents in Your possession, custody, or control. Without limiting the meaning of the terms

“possession, custody, or control” as used in the preceding sentence, a document is in Your

possession, custody, or control if You have actual possession or custody of the document, or the

right to obtain the document or a copy thereof upon demand from one or more of Your

employees, representatives, agents, independent contractors, consultants, attorneys, accountants,

auditors, or any other person or public or private entity that has actual physical possession.

       2.        Unless otherwise stated in a specific request, these requests seek responsive

information and documents authored, generated, disseminated, drafted, produced, reproduced,

received, obtained, or otherwise created or distributed, relating to, or in effect during the period

January 1, 2005 to the present.

       3.        If you object to any of these document requests, state in writing with specificity

the grounds of your objection. Any such objection must comply with Fed. R. Civ. P. 34. If you

object to a particular portion of any document request, you shall respond to any other portions of

such document request as to which there is no objection and state with specificity the grounds of

the objection.

       4.        If you withhold any Communication, Document or part thereof that is responsive

to any of these document requests on grounds of attorney-client privilege, attorney work-product

doctrine or any other privilege, doctrine or basis whatsoever, state in writing with specificity:

                 a.     the date of the Document or Communication;

                 b.     the type, title and subject matter of the Document or Communication
                        sufficient to assess whether the assertion of privilege is valid;

                 c.     the name of the Person or Persons who prepared or signed the Document
                        or engaged in the Communication;

                                                  5
       Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 7 of 13



               d.      the names and positions of any recipients of the Document or
                       Communication;

               e.      each Person now in possession of the original or a copy of the Document
                       or Communication;

               f.      the particular privilege, doctrine, or other basis for withholding the
                       Document or Communication; and

               g.      the grounds for applying such privilege, doctrine or other basis to the
                       Document or Communication withheld.

       5.      With respect to the documents produced, You shall produce them as they are kept

in the usual course of business.

       6.      Electronically stored information (“ESI”) should be produced in its native format

with all metadata preserved and intact, or pursuant to an agreement with Rio Tinto on the form of

production of ESI.

       7.      Documents shall be produced on a rolling basis as they become available.

       8.      Selection of documents from files and other sources, and the numbering of such

documents, shall be performed in such a manner as to ensure that the source of each document

may be determined, if necessary.

       9.      File folders with tabs or labels, or directories of files identifying documents, must

be produced intact with such documents.

       10.     Pursuant to Fed. R. Civ. P. 34, you must produce entire documents including

attachments, enclosures, cover letters, memoranda, and appendices. Documents not otherwise

responsive to this request are to be produced if such Documents are attached to, or enclosed with,

any Document that is responsive. Examples of such Documents include email attachments,

routing slips, transmittal memoranda or letters, comments, evaluations, or similar Documents. In

the case of email attachments, if either the email or any of its attachments is responsive, produce

the email and all of the corresponding attachments.

                                                 6
       Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 8 of 13



       11.     A document with handwritten, typewritten or other recorded notes, editing marks,

or other revisions is not and shall not be deemed to be identical to one without such

modifications, additions, or deletions. The term “original” includes the file copy or copies of any

document if there is no actual original.

       12.     The singular includes the plural and vice versa, except as the context may

otherwise require; reference to any gender includes the other gender; the words “and” and “or”

shall be construed as either conjunctive or disjunctive in such manner as will broaden the scope

of any request for production; the word “all” means “any and all”; the word “any” means “any

and all”; and the word “including” means “including without limitation.”

       13.     If you cannot respond fully to a document request after exercising due diligence

to secure the information requested, or do not have information responsive to any part of a

document request, you must so state and describe in full your efforts to obtain the information

requested, and respond to the document request to the fullest extent possible. If a qualified

response to a document request must be given, you shall respond to the document request as

directly and fully as possible and state fully the reason that such qualification is necessary.

       14.     If Your response to a particular request is a statement that You lack the ability to

comply with that request, You must specify whether the inability to comply is because the

particular item or category of information never existed, has been destroyed, has been lost,

misplaced, or stolen, or has never been, or is no longer, in Your possession, custody, or control,

in which case the name and address of any person or entity known or believed by You to have

possession, custody, or control of that information or category of information must be identified.

       15.     If the identity of documents responding to a document request is not known, then

that lack of knowledge must be specifically indicated in the response. If any information



                                                  7
        Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 9 of 13



requested is not in your possession, but is known or believed to be in the possession of another

Person, then identify that Person and state the basis of your belief or knowledge that the

requested information is in such Person’s possession.

        16.    These document requests shall be deemed continuing, so as to require further and

supplemental responses in accordance with Rule 26(e) of the Federal Rules of Civil Procedure.

All responses to the document requests shall comply fully in all respects with the requirements of

the Federal Rules of Civil Procedure.

                              REQUESTS FOR PRODUCTION

REQUEST NO. 51.

        All Documents and Communications concerning any meetings, discussions, negotiations,

or other contact with Guinean officials regarding Simandou between January 1, 2008 and April

30, 2010, including any solicitation of a declaration, official statement, or other confirmation

from those officials or the Government of Guinea, including any employee, agent, representative,

or consultant of the Government of Guinea, that Steinmetz, and/or BSGR was not under

investigation for any wrongdoing with respect to its operations in or purported rights to assets in

Guinea.

REQUEST NO. 52.

        All Documents and Communications provided to BSGR, Steinmetz, or the Government

of Guinea, regarding Vale’s ability to develop Simandou between January 1, 2005 and April 30,

2010.

REQUEST NO. 53.

        All Documents and Communications concerning the November 2010 Guinean

presidential election, including but not limited to external and internal discussions about the



                                                8
      Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 10 of 13



candidates, whether one candidate posed a risk to Vale’s interests in Simandou, and whether to

support or oppose a candidate.

REQUEST NO. 54.

       All Documents and Communications concerning Vale’s knowledge of, awareness of, or

reaction to any Simandou-related agreements between BSGR and Mamadie Touré, VBG and

Mamadie Touré, or Pentler Holdings and Mamadie Touré, including any discussion of Mamadie

Touré’s and/or Pentler Holding’s purported financial interest in Simandou or her right to

proceeds from the development of Simandou.

REQUEST NO. 55.

       All Documents and Communications concerning any payment to Mahmoud Thiam by

VBG or any agreement between Mahmoud Thiam and VBG regarding Simandou between April

30, 2010 and April 30, 2014.

REQUEST NO. 56.

       All Documents and Communications concerning Roger Agnelli’s meeting with Alpha

Condé and Luiz Inácio Lula da Silva in February 2011.

REQUEST NO. 57.

       All Documents and Communications regarding the departures of (a) Fabio Spina,

(b) Eduardo Ledsham, (c) Ivo Fouto, and (d) Aristides Corbellini from Vale to the extent they

relate to or reference Simandou.

REQUEST NO. 58.

       All Documents and Communications concerning assurances given to Vale from the

Government of Guinea – including its departments, agencies or instrumentalities or any official,




                                               9
      Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 11 of 13



director, employee, agent, or representative of the same – regarding the transport of iron ore

extracted from Simandou to a port in Liberia.

REQUEST NO. 59.

       All Documents and Communications concerning assurances given to Vale from

Steinmetz or BSGR regarding the position of the Government of Guinea, its departments,

agencies, or instrumentalities regarding transport of iron ore extracted from Simandou to a port

in Liberia.

REQUEST NO. 60.

       All Documents and Communications concerning Vale’s agreement upon execution of the

Vale-BSGR Transaction not to bring suit against BSGR and/or Steinmetz regarding Simandou,

including the views, opinions, analyses, or reactions to the agreement of Ricardo Flores and/or

any senior Vale management who succeeded Roger Agnelli.

REQUEST NO. 61.

       All Documents and Communications regarding discussions and/or meetings between

BSGR and Vale about whether private expenses incurred by Steinmetz not be included with

VBG operational costs.

REQUEST NO. 62.

       All Documents and Communications relating to internal discussions about the legality,

legitimacy, wisdom, or propriety of Vale’s joint venture with BSGR, including Vale’s decision

to conduct an audit of the negotiation and execution of the agreement with BSGR after Ricardo

Flores became chairman of Vale’s board of directors.




                                                10
      Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 12 of 13



REQUEST NO. 63.

       All Documents and Communications concerning Murilo Ferreira’s visit to Guinea in May

2011 and meeting with President Alpha Condé, including the impetus for and purpose of the trip

and the topics discussed with President Condé.

REQUEST NO. 64.

       All Documents and Communications concerning any meeting of Vale’s board of

directors in which board members discussed and/or conferred regarding BSGR, Vale’s joint

venture with BSGR, VBG, Simandou, or mining iron ore in Guinea, including but not limited to

Dan Conrado’s presentation to the Vale board of directors of his views on Vale’s joint venture

with BSGR, and all minutes, attendance records, presentations, board papers, slides and/or

summaries of such meetings.

REQUEST NO. 65.

       All Documents and Communications concerning Vale’s decision to declare a material

adverse change and/or force majeure with respect to its joint venture agreement with BSGR.

REQUEST NO. 66.

       All Documents and Communications produced by Vale or received by Vale from other

parties in connection with its Simandou arbitration in the London Court of International

Arbitration.

REQUEST NO. 67.

       All Communications concerning Simandou between any Vale officer, director, employee,

agent, or representative and Ibrahima Kassory Fofana, and any Documents and Communications

concerning such Communications.




                                                 11
     Case 1:20-mc-00212-AJN Document 31-20 Filed 06/26/20 Page 13 of 13



Dated:     Washington, D.C.               QUINN EMANUEL URQUHART
           January 29, 2015                    & SULLIVAN, LLP

                                          /s/ William A. Burck
                                          William A. Burck
                                          Michael J. Lyle
                                          Eric C. Lyttle
                                          Stephen M. Hauss
                                          777 6th Street, NW, 11th Floor
                                          Washington, D.C. 20001
                                          Telephone: (202) 538-8000
                                          Facsimile: (202) 538-8100
                                          williamburck@quinnemanuel.com
                                          mikelyle@quinnemanuel.com
                                          ericlyttle@quinnemanuel.com
                                          stephenhauss@quinnemanuel.com

                                          Attorneys for Rio Tinto plc




                                     12
